Judgment unanimously reversed, on the law and facts, with costs, motion denied, and a new trial granted. Memorandum: On this appeal it appears that a husband pledged common stock standing solely in his wife’s name to the defendant Merchants National Bank & Trust Co. of Syracuse by signing her name to the certificates, to the stock powers and to the pledge. At the trial questions were raised regarding whether the plaintiff wife was the donee recipient of a gift from her stockbroker husband of the pledged securities and whether he was her authorized agent to pledge the stocks for a personal loan evidenced by promissory notes payable to the bank which he executed by signing both of their names. At the close of the proof the trial court nonsuited her and dismissed the complaint upon the ground that evidence on these issues was insufficient as a matter of law to create any issue of fact to be considered by the jury. We disagree. Upon the record before us, we conclude that a jury could rationally determine from the evidence that the husband made a completed gift of some or all of the securities in question to his wife and that she did not give him authority to pledge them as collateral for the $31,000 loan obtained by him from the defendant bank and converted to his own use. (Appeal from judgment of Onondaga Supreme Court -dismiss complaint.) Present-Marsh, P. J., Cardamone, Dillon, Schnepp and Witmer, JJ.